Reasons for Allowance
Examiner agrees that the amended claim language clearly distinguishes applicants’ invention over Wiedmann (US 5,237,757).  Without this reference prior art could not be found to teach at least one device for cleaning the drying gases that exit the at least one apparatus for separating the bulk goods from the drying gases, said at least one device provided downstream of said at least one apparatus for separating the bulk goods from drying gases and upstream of the at least one heat exchanger; and at least one device for cleaning the drying gases that exit the at least one apparatus for separating the bulk goods from the drying gases, said at least one device provided downstream of said at least one apparatus for separating the bulk goods from drying gases and upstream of the at least one heat exchanger with all of the limitations of independent claims 1 and 15.  The elements in isolation can be found in the prior art (including the three new references cited in the 892 form (notice of references cited), but not as precisely recited.  To combine the necessary number of references to show prior art knowledge of each of the claim limitations would require hindsight reconstruction and using applicants’ specification as a guide to provide the necessary direction and motivation.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762